 
 
Exhibit 10.2(a)

--------------------------------------------------------------------------------


 
LETTER OF AGREEMENT
 


This agreement made this 26th day of June, 1995, by and between the Ridgewood
Office Building, L. P., LTD., a Delaware Limited Partnership, ("Landlord"), and
POE & BROWN, INC., a FLORIDA CORPORATION, ("Tenant").
 
WHEREAS, Landlord and Tenant entered into a Lease dated as of August 1, 1987,
which sets forth the terms of occupancy by Tenant for a portion of the Poe &
Brown Building ("Building") containing 38,738 square feet of Rentable Area. The
commencement date of the Lease is August 15, 1987; and
 
WHEREAS, Tenant desires to lease additional space in the Building;
 
NOW, THEREFORE, in consideration of the mutual promises contained herein,
Landlord and Tenant agree that:
 
1.    Landlord shall lease to Tenant an additional portion of the Building
containing 1,114 square feet of rentable space in Suite 320, as indicated in
Exhibit "A". The effective date of the Tenant's occupancy and possession of the
additional space will be July 1, 1995, and shall continue on a month-to-month
basis or until the expiration date of the Lease, September 30, 2002.


2.    The rental charge to the Tenant for the additional space described herein
is $3.50 per square foot per year, or $3,899.00, plus 6% sales tax. In addition
to the rental charge, Tenant agrees to pay Landlord as rent, Tenant's
proportional share of the Building's operating costs as provided in Section 5.3
of the Lease. All costs to improve or remodel the additional space will be paid
by the Tenant.


3.    Tenant's occupancy and use of the additional space described herein shall
be governed by the Lease dated August 1, 1987, and the rental charge will be
adjusted subject to the same Adjustment Dates and the Base Index as stipulated
in the Lease.



IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the day and year first written above.


 

Signed, sealed and delivered in the presence of:   POE & BROWN, INC.
                /s/ Mary
King                                                                                
          By:_____________________________________  
By:
/s/ Jim W. Henderson        Title: Exec. Vice President
_____________________________________________          
Title:____________________________________  
Tenant
                  Ridgewood Office Building, Ltd.,       a Delaware Limited
Partnership                 /s/ Lorie
Strickland                                                                          
          By:_____________________________________  
By:
Ridgewood, Inc., a Delaware Corporation,        
its Corporate General Partner
                      /s/ Sharon
Korruso                                                                           
  /s/                                                 
Title:____________________________________     William J. Voges, President      
            /s/                                                        Mark O.
Blanford, Secretary         Landlord  


 
 

--------------------------------------------------------------------------------


 
 
STATE OF FLORIDA
COUNTY OF VOLUSIA


FIRST AMENDMENT TO LEASE


This First Amendment to Lease is made and entered into by and between Ridgewood
Office Building, L.P., Ltd., a Delaware limited partnership as landlord
(“Landlord”) and Brown & Brown, Inc., (also known as Poe & Brown, Inc.) a
Florida corporation, as tenant (“Tenant”).


W I T N E S S E T H:


WHEREAS, Tenant, entered into that certain Ridgewood Office Building Lease with
Chapman S. Root, Trustee, Chapman S. Root Revocable Trust U/T/A 2/15/87, (said
Lease having been assigned to the Chapman S. Root 1982 Living Trust and
subsequently assigned to Ridgewood Office Building, L.P., Ltd.) for the Premises
dated August 1, 1987 which sets forth the terms of occupancy by Tenant for a
portion of the Building containing 38,738 square feet of Rentable Area (herein
after referred to as “Lease”) and that certain Letter of Agreement dated June
26, 1995 wherein the Tenant leased an additional 1,114 square feet of Rentable
Area.


WHEREAS, the Landlord and Tenant desire to modify and amend the Lease and the
Letter of Agreement, as set forth in this First Amendment to Lease and Addendums
One, Two, Three, and Four.


NOW, THEREFORE, for and in consideration of the Premises, the sum of Ten and
00/100 Dollars ($10.00) in hand paid by Tenant to Landlord, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to modify and amend the Lease as follows:


I. A. As to Section 2. DEFINITIONS., the following subsections thereof are
amended to read as follows:
 

  2.a. Base Rent: $533,790.75 per year             2.d. Commencement
Date: October 1, 1999             2.g. Expiration Date: September 30, 2009,
unless otherwise sooner terminated in accordance with the provisions of this
Lease.           2.i. Landlord’s Mailing Address: P.O. Box 2860, Daytona Beach,
FL 32120-2860     Tenant’s Mailing Address: P.O. Box 2412, Daytona Beach, FL
32114-2412           2.j. Monthly installments of Base Rent: $44,482.58 per
month commencing on October 1, 1999.          
2.k.
Parking: Tenant to have 56 reserved parking spaces - fifteen (15) on the south
side of the building and forty-one (41) on the west side of the building.
         
2.1.
Premises: that portion of the Building containing approximately 45,429 square
feet of Rentable Area, as indicated on Exhibit “A”.
         
2.m.
Project: the building of which the Premises are a part (the “Building”) and any
other buildings or improvements on the real property (the “Property”) located at
220 South Ridgewood Avenue, Daytona Beach, Florida. The Project is known as
BROWN & BROWN BUILDING.
          2.o. Security Deposit (Article 7): No deposit required.            
2.q. Tenant’s First Adjustment Date (Section 5.2): October 1, 2002.          
2.r. Tenant’s Proportionate Share: 72.74%. Such share is a fraction, the
numerator of which is the Rentable Area of the Premises, and the denominator of
which is the Rentable Area of the Project, as determined by Landlord from time
to time. The Project consists of one building containing a total Rentable Area
of 62,453 square feet.        

 
 
1

--------------------------------------------------------------------------------


 
In addition, the following Definition is added:


  2.u. Anniversary Date: The first day of October of each year. All other
provisions of Section 2 remain as originally stated.  



B. As to Section 3. EXHIBITS AND ADDENDA., said section is amended to read as
follows:
 
The exhibits and addenda listed below and attached hereto are incorporated by
reference in this First Amendment to Lease:


a. Exhibit “A” - Floor Plans showing the Premises.
b. Exhibit “B” - N/A
c. Exhibit “C” - N/A
d. Exhibit “D” - Rules and Regulations
e. Exhibit “E” - N/A
f. Addenda:
One - Additional Provisions
Two - Right of First Refusal to Lease Additional Space
Three - Option to Decrease Rentable Area in the Premises
Four - Rent Credits


C. As to Section 5. RENT., said section is amended to read as follows:


5.2(a). Adjusted Base Rent.

             
The amount of Base Rent (and the corresponding Monthly installments of Base
Rent) payable hereunder shall be adjusted commencing on Tenant's First
Adjustment Date of October 1, 2002 and each three-year period (10/1/05 and
10/1/08) after the Tenant’s first Adjustment Date. Adjustments, if any, shall be
based upon increases (if any) in the Index. The Index in publication July 1,
1999 shall be the "Base Index." On each Adjustment Date, the Base Rent shall be
increased by a percentage equal to the percentage increase, if any, in the Index
in publication three (3) months before the Adjustment Date (the "Comparison
Index") over the Base Index ("adjusted Base Rent"). In the event the Comparison
Index is less than the prior Comparison Index (or Base Index, as the case may
be), the Base Rent shall remain the amount of Base Rent payable during that
preceding period. When the adjusted Base Rent payable as of each Adjustment Date
is determined, Landlord shall give Tenant written notice of such adjusted Base
Rent and the manner in which it was computed. The adjusted Base Rent shall
thereafter be the "Base Rent" for all purposes under this Lease.



In addition, the following is added:


5.2(c). Notwithstanding anything contained in this Lease to the contrary, the
increase in Base Rent on any Adjustment Date shall not exceed nine (9%) percent.


D. As to Section 9. SERVICES AND UTILITIES., the following is added:
 
Landlord has advised Tenant that presently Florida Power & Light (“Electric
Service Provider”) is the utility company selected by Landlord to provide
electricity service for the Center. Notwithstanding the foregoing, if permitted
by Law, Landlord shall have the right at any time and from time to time during
the Lease Term to either contract for service from a different company or
companies providing electricity service (each such company shall hereinafter be
referred to as an “Alternate Service Provider”) or continue to contract for
service from the Electric Service Provider.
 
 
2

--------------------------------------------------------------------------------


 
 

   
Landlord shall in no way be liable or responsible for any loss, damage, or
expense that Tenant may sustain or incur by reason of any change, failure,
interference, disruption, or defect in the supply or character of the electric
energy furnished to the Premises, or if the quantity or character of the
electric energy supplied by the Electric Service Provider or any Alternate
Service Provider is no longer available or suitable for Tenant’s requirements,
and no such change, failure, defect, unavailability, or unsuitability shall
constitute an actual or constructive eviction, in whole or in part, or entitle
Tenant to any abatement or diminution of rent, or relieve Tenant from any of its
obligations under the Lease.



E. As to Section 19. DESTRUCTION OR DAMAGE., the following subsections are
added:
 

  f.
Should the damage occur during the last two (2) years of the original term or
any extended term and Tenant has an extension or renewal option, Tenant shall be
obligated to exercise the renewal or extension option as a pre-condition to
restoration of the Premises.

     

  g.
Tenant shall not occupy or use the Premises or any part thereof, nor permit or
suffer the same to be occupied or used for any purposes other than as herein
limited, nor for any purpose deemed unlawful, disreputable, or extra hazardous,
on account of fire or other casualty. The Premises is a smoke free building.
Tenant, its employees, contractors, agents, guests and invitees shall not smoke
in any area of the Premises. Tenant is responsible to insure that no smoking
takes place in the building. Landlord shall designate areas outside of the
Premises for Tenant, its employees, agents, contractors, guests and invitees to
smoke. Tenant acknowledges and agrees that the cost of repairs and replacement
for smoke damage within the Premises is expensive and difficult. In addition to
any other remedy or right under this Lease for a default, Landlord shall have
the right to recover 100% of its costs for any repairs or replacement required
because of smoke damage caused by Tenant in violation of this provision as smoke
damage under this Lease is not considered to be ordinary wear and tear.

 
II. All other terms, covenants and conditions of the Lease are and shall remain
in full force and effect.


III. Landlord and Tenant hereby acknowledge that the Lease and this Amendment
represent the entire agreement, that no other written or oral agreements exist
and that all other provisions of the Lease not modified herein shall remain in
full force and effect.


Agreed and accepted this 2nd day of August, 1999.
 
 

LANDLORD: TENANT: RIDGEWOOD OFFICE BUILDING, L.P., LTD., BROWN & BROWN, Inc. a
Delaware limited partnership a Florida corporation     By:
/s/                                                      By: /s/ Jim. W.
Henderson Phil Maroney, Vice President Executive Vice President     Attest:    
  /s/ Caryl Taylor                                      /s/ Mary F.
King                                       
WITNESS
WITNESS

 
 
3

--------------------------------------------------------------------------------



 
ADDENDUM NUMBER ONE TO LEASE


ADDITIONAL PROVISIONS


These provisions are attached to and made a part of that certain First Amendment
to Lease dated as of   , 1999, executed by and between Ridgewood Office
Building, L.P., Ltd., (“Landlord”), and Brown & Brown, Inc. (“Tenant”). Any
capitalized term not defined herein shall have the meaning assigned to it in the
Lease.


Year 2000 Disclaimer. Landlord hereby disclaims any liability for any and all
damages, injuries or other losses, whether ordinary, special, consequential,
punitive or otherwise, arising out of , relating to or in connection with (a)
the failure of any automated, computerized and/or software system or other
technology used in, on or about the Property or relating to the management or
operation of the Property to accurately receive, provide or process date/time
data (including, but not limited to, calculating, comparing and sequencing) both
before and after September 9, 1999 and before, after, during and between the
years 1999 A.D. and 2000 A.D., and leap year calculations and or (b) the
malfunction, creasing to function or providing of invalid or incorrect results
by any such technology as a result of date/time data. The foregoing disclaimer
shall apply to any such technology used in, on, or about the Property or that
affects the Property, whether or not such technology is within the control of
Owner or any of Owner’s agents or representatives. THE FOREGOING DISCLAIMER
INCLUDES A DISCLAIMER OF ALL WARRANTIES OR REPRESENTATIONS, EXPRESS OR IMPLIED,
WITH RESPECT TO THE MATTERS DESCRIBED HEREIN, INCLUDING ANY IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.
 
Hazardous Wastes. Tenant shall not cause or permit the use, generation, storage
or disposal in or about the demised premises of any substance, materials or
wastes subject to regulation under any federal, state or local law from time to
time in effect concerning hazardous, toxic or radioactive materials (hereinafter
"Hazardous Materials") unless Tenant shall have received Landlord's prior
written consent, which consent Landlord may withhold or at any time revoke at
its sole discretion. If Tenant uses, generates, stores or disposes of any
Hazardous Materials in or about the demised premises, Tenant shall obtain all
necessary permits and comply with all statutes, regulations and rules applicable
to such activity. Upon termination of this Lease, Tenant shall remove all
Hazardous Materials, along with all storage and disposal facilities, from the
demised premises, such removal to be in accordance with procedures approved by
the proper governmental authority. Tenant shall indemnify and hold Landlord
harmless from and against all liability, cost, claim, penalty, expense and fees
(including court costs and attorneys' fees) arising from Tenant's use,
generation, storage, or disposal of Hazardous Materials in or about the demised
premises. This section shall survive the expiration or earlier termination of
this Lease.
 
Compliance with Public Accommodation Laws. Tenant assumes all responsibility for
compliance of the Premises with any and all applicable laws, regulations and
building codes governing non-discrimination and public accommodations and
commercial facilities ("Public Accommodation Laws"), including without
limitation, the requirements of the American Disabilities Act, 42 U.S.C. 12-101
and all regulations and promulgations thereunder. Tenant shall complete any and
all alterations, modifications or improvements to the Premises necessary in
order to comply with all Public Accommodation Laws during the term of this Lease
whether such improvements or modifications are the legal responsibility of
Landlord, Tenant, or a third party. Tenant agrees to indemnify, defend and hold
harmless Landlord from and against any and all claims, liabilities, fines,
penalties, losses and expenses (including attorney's fees) arising in connection
with Tenant's failure to comply with the provisions of this Section.


The Landlord shall be responsible for all aspects of the building and adjoining
property to comply with the provisions of the American's With Disabilities Act,
as same may be amended from time to time, with the exception of the interior
space (including Tenant's private exterior entrance) for which Tenant assumes
the responsibility for such compliance. Each party agrees to indemnify and hold
the other harmless from and against any loss, costs, damages, expenses or
liabilities, including reasonable attorney's fees, arising out of or in
connection with the failure of such party to fulfill such obligation.
 

 
4

--------------------------------------------------------------------------------


 
 
ADDENDUM NUMBER TWO TO LEASE


RIGHT OF FIRST REFUSAL TO LEASE ADDITIONAL SPACE



Beginning from the commencement date of this Lease, such date being October 1,
1999, and provided Tenant is not in default under the terms of this Lease,
Landlord grants to Tenant a Right of First Refusal to lease additional space
that comes available in the Building on the same terms and conditions of this
Lease, as Amended under the First Amendment to Lease. In the event Landlord
receives a bona fide offer to rent space in the Building to any parties other
than the Tenant, the Landlord shall give Tenant written notice of same. Tenant
shall have fifteen (15) business days following receipt of such notice to notify
Landlord as to whether Tenant desires to lease said space. The leasing of said
additional space shall be under the same terms and conditions as the Lease and,
if Tenant does exercise a Right of First Refusal to lease additional space
hereunder, the parties shall amend this Lease to incorporate the additional
space and proportionately increase Tenant's Base Rent.


This Right of First Refusal excludes any Renewal Options in an existing executed
Lease with any other Tenant(s) in the Building.


This Right of First Refusal shall not, however, obligate Landlord to reserve or
hold any space for Tenant. Landlord reserves the right to establish the minimum
quantity and location of any additional space that may be added at any one time
pursuant to this provision.


In the event Tenant shall fail to give notice of its intent to lease said
additional space within fifteen (15) days, such Right of First Refusal shall
thereafter be and become null and void and of no further force and effect.


------------------------------------

 
5

--------------------------------------------------------------------------------


 
 
ADDENDUM NUMBER THREE TO LEASE


OPTION TO DECREASE RENTABLE AREA IN THE PREMISES




Beginning with Year 4 of this Lease, such date being October 1, 2002, and
annually each year thereafter on the Anniversary Date, and provided Tenant is
not in default under any terms of this Lease, Tenant shall have the option to
decrease the Rentable Area of the Premises by an amount not to exceed 11,369
square feet. It is understood and agreed that all annual decreases in the
Rentable Area of the Premises shall be cumulative and shall not exceed 11,369
square feet in the aggregate and that at no time shall the Premises Landlord
leases to Tenant and Tenant leases from Landlord contain less than 34,060 square
feet of Rentable Area during the period beginning on October 1, 2002, and ending
on the Expiration Date, September 30, 2009.


Tenant’s monthly installment of Base Rent and Proportionate Share of Project
Operating costs shall be proportionally adjusted on October 1, 2002, and each
Anniversary date thereafter, to reflect the square feet of Rentable Area then
contained in the Premises.


Tenant shall give Landlord written notice of its election to exercise its option
to decrease its Rentable Area of the Premises at least twelve (12) months prior
to October 1, 2002 and twelve (12) months prior to each Anniversary Date
thereafter. In the event that Tenant shall fail to give Landlord timely written
notice of its election to exercise its option to decrease, such option shall be
null and void until the next succeeding Anniversary Date.


-------------------------------------

 
6

--------------------------------------------------------------------------------


 
 
ADDENDUM NUMBER FOUR TO LEASE


RENT CREDITS




One Time Rent Credit:
Provided Tenant is not in default under any terms of this Lease, Landlord shall
pay to Tenant, on or before January 31, 2000, without demand, deduction or
set-off, One Hundred Twelve Thousand Five Hundred ($112,500.00) Dollars, as a
one-time credit against the Base Rent due and payable by Tenant for the first
three months (October, November and December 1999) of this Lease (“One Time Rent
Credit”).


Additional Rent Credit:
Commencing with the lease year beginning October 1, 2002, and each year
thereafter, and provided Tenant is not in default under any terms of this Lease,
Landlord shall pay Tenant an Additional Rent Credit equal to One ($1.00) Dollar
for each square foot of Rentable Area of the Premises occupied in excess of
34,060 square feet (“Additional Rent Credit”). In no event shall the Additional
Rent Credit exceed Eleven Thousand Three Hundred Sixty Nine ($11,369.00) Dollars
for any one lease year. Landlord shall pay the Additional Rent Credit to Tenant
without demand, deduction of set-off on or before the 31st day of the month of
January following the end of the lease year for which the credit is due.


For the purposes of calculation of the Additional Rent Credit, the Tenant’s
occupied Rentable Area of the Premises shall be equal to the average annual
Rentable Area of the Premises leased during the lease year on a 365 day basis.

 
7

--------------------------------------------------------------------------------


 
 
STATE OF FLORIDA
COUNTY OF VOLUSIA


SECOND AMENDMENT TO LEASE AGREEMENT
TO INCREASE SQUARE FOOTAGE


This Second Amendment to Lease made this ___ day of __________, 2001, is entered
into by and between Ridgewood Office Building, L.P., Ltd., a Delaware limited
partnership as Landlord (“Landlord”) and Brown & Brown, Inc., a Florida
corporation, (“Tenant”).


W I T N E S S E T H:


WHEREAS, Tenant, entered into that certain Ridgewood Office Building Lease with
Chapman S. Root, Trustee, Chapman S. Root Revocable Trust U/T/A 2/15/87, (said
Lease having been assigned to the Chapman S. Root 1982 Living Trust and
subsequently assigned to Ridgewood Office Building, L.P., Ltd.) for the Premises
dated August 1, 1987 which sets forth the terms of occupancy by Tenant for a
portion of the Building containing 38,738 square feet of Rentable Area (herein
after referred to as “Lease”), and that certain Letter of Agreement dated June
26, 1995 wherein the Tenant leased an additional 1,114 square feet of Rentable
Area, and that certain First Amendment to Lease dated August 2, 1999 wherein the
Tenant leased an additional 5,577 square feet of Rentable Area resulting in a
total Rental Area of 45,429 square feet.
 
WHEREAS, the Landlord and Tenant desire to modify and amend the Lease as set
forth in this Second Amendment to Lease in order to increase the Rentable Area
occupied by Tenant by an additional 3,851 square feet of Rentable Area for a
total Rentable Area of 49,280 square feet, such additional Rentable Area being
the area contained in Suite 210 on the Second Floor and Suite 330 on the Third
Floor of the Building.


NOW, THEREFORE, for and in consideration of the Premises, the sum of Ten and
00/100 ($10.00) Dollars in hand paid by Tenant to Landlord, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to modify and amend the Lease as follows:


I. A. As to Section 2. DEFINITIONS, 



   
2.a.
Base Rent: $579,040.00 until adjusted according to the terms set forth in the
Lease.




   
2.i.
Landlord’s Mailing Address: 275 Clyde Morris Blvd, Ormond Beach, FL 32174




   
2.j.
Monthly Installments of Base Rent: $48,253.33 per month until adjusted according
to the terms set forth in the Lease.




 
2.l.
Premises: Effective January 1, 2002, that portion of the building containing
approximately 49,280 square feet of Rentable Area, as indicated on Exhibit “A”.




 
2.r.
Tenant’s Proportionate Share: 78.91% effective January 1, 2002. Such share is a
fraction, the numerator of which is the Rentable Area of the Premises, and the
denominator of which is the Rentable Area of the Project, as determined by
Landlord from time to time. The Project consists of one building containing a
total Rentable Area of 62,453 square feet.



B. As to Section 3. EXHIBITS AND ADDENDA, said section is amended to read as
follows:


The exhibits listed below and attached hereto are incorporated by reference in
this Second Amendment to Lease:



a.    
Exhibit “A” - Revised Floor Plans showing the Premises.

b.    
Addenda: Four - Rent Credit (B) Inducement Rent Credit

 
 
1

--------------------------------------------------------------------------------


 


C. As to Section 11, CONSTRUCTION, REPAIRS AND MAINTENANCE., the following is
added:


Paragraph 11.a. Landlord has constructed Tenant Improvements in Suite 210 and
has paid for all such improvements per plans and specifications approved by
Tenant. Landlord’s contribution to Tenant Improvements totaled $20,000.00.


Landlord will construct Tenant Improvements in Suite 330 and pay for all such
improvements per plans and specifications approved by Tenant. Landlord’s
contribution to Tenant Improvements shall not exceed $6,200.00.


D. As to Section 12. ALTERATIONS AND ADDITIONS., the following is added:


Paragraph 12.b. Tenant shall reimburse Landlord for all costs to construct
Tenant Improvements in Suite 330 that exceed $6,200.00. Tenant reimbursement for
such excess costs shall be paid to Landlord no later than thirty (30) days after
Tenant receives Landlord’s submitted invoice.


II. As to ADDENDUM NUMBER FOUR TO LEASE, the following is added:


(B) Inducement Rent Credit


As an inducement to Tenant for increasing the Rentable Area occupied by Tenant
by an additional 3,851 square feet effective January 1, 2002, and provided
Tenant is not in default under any terms of this Lease, Landlord shall provide,
as offsets against Tenant’s Monthly Installments of Base Rent as they are due
and payable, credits as follows:


  January 2002 $3,770.77 per month     February 2002 - September 2002 $1,524.35
per month     October 1, 2002 - September 2005 $1,661.55 per month  

 
III. All other terms, covenants and conditions of the Lease are and shall remain
in full force and effect.


IV. Landlord and Tenant hereby acknowledge that the Lease and this Amendment
represent the entire agreement, that no other written or oral agreements exist
and that all other provisions of the Lease not modified herein shall remain in
full force and effect.
 

LANDLORD: TENANT: RIDGEWOOD OFFICE BUILDING, L.P., LTD., BROWN & BROWN, Inc. a
Delaware limited partnership a Florida corporation     By: Root Real Estate
Corp., its managing By: /s/ T. G. Tinsley                                       
  Typed Name: T. G. Tinsley                            By:
/s/                                                                     Title:
Director of Operations                          Ronald E. Nowviskie, Vice
President       Witnesses: Witnesses:     /s/ A. Caryl
Taylor                                                /s/ Linda
Holmes                                            
Typed Name:A. Caryl Taylor                            
Typed Name: Linda Holmes                         
    /s/ Therese J. Taormina                                        /s/ Amy
Gural                                                  
Typed Name:Therese J. Taormin                     
Typed Name:Amy Gural                               
   

 
 
2

--------------------------------------------------------------------------------



 
STATE OF FLORIDA
COUNTY OF VOLUSIA


THIRD AMENDMENT TO LEASE AGREEMENT
TO INCREASE SQUARE FOOTAGE


This Third Amendment to Lease made this 8th day of August, 2002, is entered into
by and between Ridgewood Office Building, L.P., Ltd., a Delaware limited
partnership as Landlord (“Landlord”) and Brown & Brown, Inc., a Florida
corporation, (“Tenant”).


W I T N E S S E T H:


WHEREAS, Tenant, entered into that certain Ridgewood Office Building Lease with
Chapman S. Root, Trustee, Chapman S. Root Revocable Trust U/T/A 2/15/87, (said
Lease having been assigned to the Chapman S. Root 1982 Living Trust and
subsequently assigned to Ridgewood Office Building, L.P., Ltd.) for the Premises
dated August 1, 1987 which sets forth the terms of occupancy by Tenant for a
portion of the Building containing 38,738 square feet of Rentable Area (herein
after referred to as “Lease”), and that certain Letter of Agreement dated June
26, 1995 wherein the Tenant leased an additional 1,114 square feet of Rentable
Area, and that certain First Amendment to Lease dated August 2, 1999 wherein the
Tenant leased an additional 5,577 square feet of Rentable Area resulting in a
total Rental Area of 45,429 square feet and that certain Second Amendment to
Lease dated December 11, 2001, wherein the Tenant leased an additional 3,851
square feet of Rentable Area resulting in a total Rental Area of 49,280 square
feet.
 
WHEREAS, the Landlord and Tenant desire to modify and amend the Lease as set
forth in this Third Amendment to Lease in order to increase the Rentable Area
occupied by Tenant by an additional 5,435 square feet of Rentable Area contained
in Suite 301 on the Third Floor of the Building. Tenant also desires to decrease
the Rentable Area occupied by Tenant by 3,480 square feet of Rentable Area
contained in Suite 100 (existing MacDuff) on the first floor of the Building,
resulting in a total Rentable Area of 51,235 square feet.


NOW, THEREFORE, for and in consideration of the Premises, the sum of Ten and
00/100 ($10.00) Dollars in hand paid by Tenant to Landlord, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to modify and amend the Lease as follows:


I. A. As to Section 2. DEFINITIONS, 



   
2.a.
Base Rent: $602,011.25 until adjusted according to the terms set forth in the
Lease.




   
2.i.
Landlord’s Mailing Address: 275 Clyde Morris Blvd, Ormond Beach, FL 32174




   
2.j.
Monthly Installments of Base Rent: $50,167.60 per month until adjusted according
to the terms set forth in the Lease.




 
2.l.
Premises: Effective September 1, 2002, that portion of the building containing
approximately 51,235 square feet of Rentable Area, as indicated on Exhibit “A”.




 
2.r.
Tenant’s Proportionate Share: 82.04% effective September 1, 2002. Such share is
a fraction, the numerator of which is the Rentable Area of the Premises, and the
denominator of which is the Rentable Area of the Project, as determined by
Landlord from time to time. The Project consists of one building containing a
total Rentable Area of 62,453 square feet.



B. As to Section 3. EXHIBITS AND ADDENDA, said section is amended to read as
follows:


The exhibits listed below and attached hereto are incorporated by reference in
this Third Amendment to Lease:



a.     
Exhibit “A” - Revised Floor Plans showing the Premises.

 


1

--------------------------------------------------------------------------------




 
C. As to Section 12. ALTERATIONS AND ADDITIONS., the following is added:


Tenant shall accept the space in broom clean as-is condition and be responsible
for all improvements and modifications. Landlord shall reimburse Tenant an
Improvement Allowance of $9.75 per square foot on the additional 5,435 square
feet of Rentable Area contained in Suite 301, the total amount being Fifty Two
Thousand Nine Hundred Seventy Five ($52,975.00) Dollars and no cents payable
in-cash or as an offset against Tenant’s Year 2002 and/or Year 2003 Base Rent.


II. All other terms, covenants and conditions of the Lease are and shall remain
in full force and effect.


III. Landlord and Tenant hereby acknowledge that the Lease and this Amendment
represent the entire agreement, that no other written or oral agreements exist
and that all other provisions of the Lease not modified herein shall remain in
full force and effect.
 

LANDLORD: TENANT: RIDGEWOOD OFFICE BUILDING, L.P., LTD., BROWN & BROWN, INC. a
Delaware limited partnership a Florida corporation By: Root Real Estate Corp.,
its managing general partner       By: /s/ Philip
Maroney                                                 By: /s/ T. G.
Tinsley                                                    Philip Maroney, Vice
President Typed Name:  T. G. Tinsley                                        
Title: Director of Operations                                         
Witnesses: Witnesses:     /s/ Alicia
McKee                                                           /s/ Amy A.
Gural                                                         Typed Name: Alicia
McKee                                        Typed Name: Amy A.
Gural                                        /s/ Amy A.
Gural                                                           /s/ Alicia
McKee                                                         Typed Name: Amy A.
Gural                                        Typed Name: Alicia
McKee                                     

 
 
2

--------------------------------------------------------------------------------




 
STATE OF FLORIDA
COUNTY OF VOLUSIA


FOURTH AMENDMENT TO LEASE AGREEMENT


This Third Amendment to Lease made this 26th day of October, 2004, is entered
into by and between Ridgewood Office Building, L.P., Ltd., a Delaware limited
partnership as Landlord (“Landlord”) and Brown & Brown, Inc., a Florida
corporation, (“Tenant”).


W I T N E S S E T H:


WHEREAS, Tenant, entered into that certain Ridgewood Office Building Lease with
Chapman S. Root, Trustee, Chapman S. Root Revocable Trust U/T/A 2/15/87, (said
Lease having been assigned to the Chapman S. Root 1982 Living Trust and
subsequently assigned to Ridgewood Office Building, L.P., Ltd.) for the Premises
dated August 1, 1987 which sets forth the terms of occupancy by Tenant for a
portion of the Building containing 38,738 square feet of Rentable Area (herein
after referred to as “Lease”), and that certain Letter of Agreement dated June
26, 1995 wherein the Tenant leased an additional 1,114 square feet of Rentable
Area, and that certain First Amendment to Lease dated August 2, 1999 wherein the
Tenant leased an additional 5,577 square feet of Rentable Area resulting in a
total Rental Area of 45,429 square feet and that certain Second Amendment to
Lease dated December 11, 2001 wherein the Tenant leased an additional 3,851
square feet of Rentable Area resulting in a total Rental Area of 49,280 square
feet and that certain Third Amendment to Lease dated August 8, 2002 wherein the
Tenant leased an additional 5,435 square feet of Rentable Area resulting in a
total Rental Area of 51,235 square feet.


WHEREAS, Tenant exercised its option under Addendum Number Three To Lease,
Option To Decrease Rentable Area In The Premises effective October 1, 2003
wherein the Tenant decreased the Rental Area by 12,939 square feet such area
being the entire Fourth Floor of the Building resulting in a total Rentable Area
of 38,296 square feet.


WHEREAS, the Landlord and Tenant desire to modify and amend the Lease as set
forth in this Fourth Amendment to Lease, the Premises shall be adjusted such
that effective December 1, 2004 Tenant will occupy the entire Fourth Floor,
consisting of 12,939 square feet and vacate the space it occupies in the south
end of the Second Floor, consisting of 5,577 square feet, resulting in a total
Rentable Area of the Premises being 45,658 square feet.


NOW, THEREFORE, for and in consideration of the Premises, the sum of Ten and
00/100 ($10.00) Dollars in hand paid by Tenant to Landlord, the mutual
agreements herein contained and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree to modify and amend the Lease as follows:


I. A. As to Section 2. DEFINITIONS.



     
2.a.
Base Rent: Effective December 1, 2004 shall be $513,652.50 per year for all
space occupied by Tenant until adjusted according to the terms set forth in the
Lease.




     
2.g.
Expiration Date: The term of the Lease shall be extended for an additional seven
(7) years ending September 30, 2016.




     
2.i.
Landlord’s Mailing Address: 275 Clyde Morris Blvd, Ormond Beach, FL 32174




     
2.j.
Monthly Installments of Base Rent: For the months of October and November, 2004
shall be $35,902.50 and effective December 1, 2004 shall be $42,804.38 per month
until adjusted according to the terms set forth in the Lease.




     
2.r.
Tenant’s Proportionate Share: 73.11% such share is a fraction, the numerator of
which is the Rentable Area of the Premises, and the denominator of which is the
Rentable Area of the Project, as determined by Landlord from time to time. The
Project consists of one building containing a total Rentable Area of 62,453
square feet.



B. As to Section 3. EXHIBITS AND ADDENDA, said section is amended to read as
follows:


The exhibits listed below and attached hereto are incorporated by reference in
this Fourth Amendment to Lease:
 

a.      
Exhibit “A” - Revised Floor Plans showing the Premises.

 
 
1

--------------------------------------------------------------------------------



 
C. As to Section 5. Rent., said section is amended to read as follows:
 
5.2(a). Adjusted Base Rent.

             
The amount of Base Rent (and the corresponding Monthly installments of Base
Rent) payable hereunder shall be adjusted commencing on Tenant's First
Adjustment Date of October 1, 2007 and each three-year period (10/1/10 and
10/1/13) after the Tenant’s first Adjustment Date. Adjustments, if any, shall be
based upon increases (if any) in the Index. The Index in publication July 1,
2004 shall be the "Base Index." On each Adjustment Date, the Base Rent shall be
increased by a percentage equal to the percentage increase, if any, in the Index
in publication three (3) months before the Adjustment Date (the "Comparison
Index") over the Base Index ("adjusted Base Rent"). In the event the Comparison
Index is less than the prior Comparison Index (or Base Index, as the case may
be), the Base Rent shall remain the amount of Base Rent payable during that
preceding period. When the adjusted Base Rent payable as of each Adjustment Date
is determined, Landlord shall give Tenant written notice of such adjusted Base
Rent and the manner in which it was computed. The adjusted Base Rent shall
thereafter be the "Base Rent" for all purposes under this Lease.

D. As to Section 12. ALTERATIONS AND ADDITIONS., the following is added:



 
Tenant shall accept the space in broom clean as-is condition and be responsible
for all improvements and modifications. Landlord shall reimburse Tenant an
Improvement Allowance of $6.00 per square foot on the additional 7,362 square
feet net increase in the Rentable Area on December 15, 2004, the total amount
being Forty Four Thousand One Hundred Seventy Two ($44,172.00) Dollars and no
cents.




 
At its sole cost and expense and prior to December 1, 2004, Landlord shall
construct a new entrance door in the north wall of the Fourth Floor elevator
foyer.



E. As to ADDENDUM NUMBER THREE Option To Decrease Rentable Area In The
Premises., This Addendum shall terminate and become null and void as of October
1, 2004.


F. As to ADDENDUM NUMBER FOUR Rent Credits., This Addendum shall terminate and
become null and void as of October 1, 2004.


II. All other terms, covenants and conditions of the Lease are and shall remain
in full force and effect.


III. Landlord and Tenant hereby acknowledge that the Lease and this Amendment
represent the entire agreement, that no other written or oral agreements exist
and that all other provisions of the Lease not modified herein shall remain in
full force and effect.



LANDLORD: TENANT: RIDGEWOOD OFFICE BUILDING, L.P., LTD., BROWN & BROWN, INC. a
Delaware limited partnership a Florida corporation By: Root Real Estate Corp.,
its managing general partner       By:
/s/                                                                     By: /s/
T. G. Tinsley                                                    Ronald E.
Nowviskie, Vice President Typed Name:  T. G.
Tinsley                                         Title: Director of Operations  -
Dayton                        Witnesses: Witnesses:     /s/ A. Caryl
Taylor                                                /s/ Amy A.
Gural                                                        
Typed Name:A. Caryl Taylor                            
Typed Name: Amy A. Gural                                          /s/ L. Dee
Snell                                                      /s/ Robin W.
Thomas                                                 Print Name: L. Dee
Snell                                      Print Name: Robin W.
Thomas                                

 
 
2